Citation Nr: 9901303	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1942 until 
February 1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from an October 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A rating decision of March 1946 granted service connection 
for pleurisy of the left chest with scoliosis, which was 
subsequently classified in later rating actions as tubercular 
empyema (at times incorrectly spelled in rating actions as 
emphysema), and subsequently reclassified as moderately 
advanced pulmonary tuberculosis. 

In July 1992 the veteran filed a claim for service connection 
for scoliosis of the thoracic spine as secondary to his 
service-connected pulmonary tuberculosis, which was denied in 
an August 1995 rating action.  When the case was remanded in 
January 1995, the RO was to address whether service 
connection had been granted for scoliosis of the thoracic 
spine as secondary to his service-connected pulmonary 
tuberculosis.  Service connection for scoliosis of the 
thoracic spine was granted by rating action of March 1996 and 
assigned a noncompensable rating.  That rating action also 
determined that a claim for service connection for residuals 
of a thoracotomy with removal or resection of ribs was not 
well grounded but there has been no appeal of this denial or 
of the assignment of a noncompensable rating for scoliosis of 
the thoracic spine assigned by the March 1996 rating action 
nor the April 1998 rating action confirming and continuing 
that noncompensable evaluation.  


FINDINGS OF FACT

The veteran has been entitled to service connection for 
pulmonary tuberculosis since 1946 and that disease entity was 
never more than moderately advance, without far-advanced 
lesions, and has been inactive since 1949.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for pulmonary 
tuberculosis is not warranted.  38 U.S.C.A.§§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, Diagnostic 
Code 6722 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  No additional evidentiary or 
procedural development has been requested and the Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and, accordingly, the statutory obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied in accordance with 38 U.S.C.A. 
§ 5107(a).  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Board notes that ratings for pulmonary tuberculosis 
entitled on August 19, 1968, reflect that Diagnostic Code 
6702 provides a 100 percent schedular evaluation for chronic, 
moderately advanced, active pulmonary tuberculosis.  In 
accordance with the provisions of Diagnostic Code 6722, 
moderately advanced, inactive pulmonary tuberculosis is 
provided a 100 percent evaluation for two years after date of 
inactivity, following active pulmonary tuberculosis, which 
was clinically identified during active service, or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after date of inactivity, a 50 percent 
evaluation is provided.  Thereafter, for five years, or to 
eleven years after date of inactivity, a 30 percent 
evaluation is provided.  Following far-advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent evaluation is provided.  Following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc., a 20 percent evaluation is provided.  Otherwise 
a noncompensable evaluation is warranted. 

The Board also notes that ratings for pulmonary tuberculosis 
initially entitled evaluated after August 19, 1968, provide a 
100 percent evaluation for chronic inactive pulmonary 
tuberculosis for one year after date of attainment of 
inactivity of tuberculosis.  Thereafter, the residuals 
attributable to tuberculosis are rated: For pronounced 
impairment with advanced fibrosis with severe ventilatory 
deficit manifested by dyspnea at rest, marked restriction of 
chest expansion, with pronounced impairment of bodily vigor, 
a 100 percent evaluation is provided.  For a severe 
respiratory impairment with evidence of extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health, a 60 percent evaluation is 
provided.  For moderate respiratory impairment with evidence 
of considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion confirmed by pulmonary function tests, a 30 
percent evaluation is provided.  When the disorder is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion, a 10 percent evaluation is 
provided.  For healed lesions with minimal or no symptoms, a 
noncompensable evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 6731.  

The Board also observes that the rating criteria for chronic 
bronchitis, bronchiectasis, bronchial asthma, pulmonary 
emphysema, and chronic obstructive pulmonary disease (COPD) 
provide for a 30 percent rating when pulmonary functioning 
reveals a Forced Expiratory Volume in one second (FEV-1) of 
56- to 70-percent predicted, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity) 
(FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) 56- to 65-percent of predicted.  38 C.F.R. 
§ 4.97, DCs 6600, 6601, 6602, 6603, and 6604 (1998).  A 60 % 
rating is warranted for FEV1 of 40 to 55 percent of 
predicted, or; FEV1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent of predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

Legal Analysis

Here it is uncontested that the veterans pulmonary 
tuberculosis, for which service connection was granted in 
1946, has been inactive since at least 1949 and at height of 
that disease process there was moderately advanced pulmonary 
tuberculosis.  Accordingly, the appropriate rating criteria 
are found at 38 C.F.R. § 4.97, DC 6722 (1998) for inactive 
moderately advanced pulmonary tuberculosis when original 
entitlement existed, as here, prior to August 19, 1968.  

As noted above, the 20 percent rating now assigned 
encompasses continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  For the next higher 
rating there must have been far advanced lesions diagnosed at 
any time while the disease process was active and in such a 
case a 30 percent rating is the minimum evaluation for 
assignment.  

A review of the record reveals that far advanced lesions 
were never diagnosed during the active disease process.  The 
service medical records do not reflect a diagnosis of 
pulmonary tuberculosis but, rather, indicate that it was felt 
that the veteran had chronic adhesive pleurisy which at 
service separation was described as resulting in mild 
sequelae.  Following a VA chest X-ray in 1946, pulmonary 
tuberculosis was clinically confirmed in 1947.  The discharge 
diagnosis from a period of VA hospitalization in 1947 was 
moderately advanced pulmonary tuberculosis.  A VA examination 
in April 1949 revealed that the pulmonary tuberculosis was 
inactive and the clinical evidence on file shows that there 
has been no recurrence or reactivation of the disease since 
1949.  

Accordingly, an evaluation in excess of 20 percent for 
moderately advance inactive pulmonary tuberculosis is not 
warranted under applicable schedular rating criteria.  

At the 1992 hearing the veteran testified that he was then 
being treated for his lungs and his major symptoms were 
exertional dyspnea and chest pain.  VA outpatient treatment 
(VAOPT) records reflect that he had an episode of bronchitis 
in 1995 and that COPD was diagnosed in 1996.  VA pulmonary 
examination in 1996 noted that, diagnostically, his history 
was compatible with tubercular pleuritis which seemed to be 
well healed and the pulmonary function tests were normal.  He 
also denied, at that time, significant complaints except 
those related to his smoking.  

The Board also observes that the recent VA testing in March 
1998 revealed a predicted FEV1 of 2.18 and the best actual 
FEV1 performance was 1.63.  This is substantially better than 
the 56 to 70 percent of predicted required for a 30 percent 
rating under the criteria DC 6600  6604 based in FEV1.  

Likewise, the predicted FEV1/FVC was 78 and the best actual 
performance was 62.  This is also substantially better than 
the 56 to 70 percent of predicted required for a 30 percent 
rating under the criteria DC 6600  6604 based on FEV1/FVC.  

Also, VA testing in February 1998 revealed an FEV1 of 54.8 
percent of predicted, although the DLCO(SB) was 42.6 percent 
of predicted.  However, that testing further noted that there 
was only mild obstruction without bronchodilator response and 
that there was a combination of obstructive spirometry and 
decreased DLCO suggesting emphysema.  Moreover, VA pulmonary 
examination in February 1998 also found no active 
tuberculosis and that the veteran was not symptomatically 
limited on the basis of lung disease.  The March 1998 
addendum to the VA examination in February 1988 noted that 
pulmonary function studies demonstrated only moderate 
obstructive lung disease without evidence of restriction.  

The Board finds that the evaluation assigned in this case is 
best achieved under DC 6722 which is specific to the disease 
entity at issue of pulmonary tuberculosis.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual for an extraschedular evaluation because there has 
been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for pulmonary tuberculosis is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
